Case: 12-11967    Date Filed: 09/14/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11967
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 1:09-cv-01137-WSD


ANDREW HARLEY SPEAKER,
                                                              Plaintiff-Appellant,

                                    versus

US DEPARTMENT OF HEALTH AND
HUMAN SERVICES CENTERS FOR
DISEASE CONTROL AND PREVENTION,

                                                            Defendant-Appellee.


                        ________________________

                Appeal from The United States District Court
                   For the Northern District of Georgia
                       ________________________
                            (September 14, 2012)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     In Speaker v. U.S. Dept. of Health and Human Services Centers for Disease,
              Case: 12-11967     Date Filed: 09/14/2012   Page: 2 of 3

623 F.3d 1371, 1386 (11th Cir. 2010), we reversed the District Court’s dismissal of

appellant’s amended complaint and remanded the case for further proceedings. On

remand, appellant amended his amended complaint and the parties engaged in

extensive discovery. Appellee thereafter moved the District Court for summary

judgment, and the court, on March 14, 2012, issued an order granting its motion.

Appellant now appeals the judgment entered pursuant to that order.

      Appellant argues that material issues of fact remain to be litigated as to

“whether CDC exceeded the scope of permissible disclosure under the Privacy Act

by disclosing information without a need to know and disclosing more information

than necessary for public health purposes, thereby supporting a claim under the

“catchall provision of [5 U.S.C.] § 522a(g)(1)(D).” Appellant’s Br. at 4-5. He

also argues that the District Court disregarded Congress’s “intent[ ] that the

Privacy Act be broadly construed,” id. at 5, and that the court “erred by refusing to

credit Plaintiff with a favorable inference based on the destruction of email

evidence by a senior employee of Defendant’s media relations office, from which

it can be inferred that the employee improperly leaked information to the media in

violation of the Privacy Act.” Id. We find no merit in any of appellant’s

arguments. The District Court properly determined that the material facts were not

in dispute, and for the reasons stated in its comprehensive order of March 14,

                                          2
                  Case: 12-11967   Date Filed: 09/14/2012   Page: 3 of 3

2012, correctly refused to draw the inference appellant draws from the destruction

of email evidence. In that there is no basis for reversing the District Court’s

decision, it is

       AFFIRMED.




                                           3